Citation Nr: 1758204	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C. § 1702.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran had active service from April 1981 to June 1982, with prior service in the Army Reserve. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from an August 2012 rating action by the Regional Office (RO) in Atlanta, Georgia, which denied claims for service connection for high anxiety, and depression, and which determined that the Veteran was not eligible for treatment under 38 U.S.C. § 1702. 

In December 2016, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for mitral valve regurgitation, sleep apnea, and asthma, and denied a claim for service connection for atrial fibrillation.  In January 2017, a timely notice of disagreement was received.  A statement of the case has not yet been issued as to these claims.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes these issues are on appeal.  Thus, a remand is not necessary at this time. 

The Board has recharacterized the psychiatric issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that was caused by his active duty service.  During his February 2017 Board hearing, he testified to the following: during service, he had psychiatric symptoms that included anxiety and depression during service at Fort Stewart, Georgia.  He had severe allergic reactions manifested by skin and gastrointestinal symptoms, which he asserted were manifestations of a psychiatric disorder.  His sergeant reportedly made him "stand and talk to a tree."  His symptoms worsened while he was in a medical detachment, during which time there were allegedly two suicides by other patients.  He was reportedly subjected to abuse during service that was partly discriminatory, and partly "because people were just being power hungry."  He denied seeking psychiatric treatment during service.  However, between May and June of 1982, while at Ft. Stewart, he reported attempting suicide on several occasions, in which he cut his ankles.  Following service, beginning in late 1982, he stated that used drugs to self-medicate.  Of note, the Veteran was noted to get stitches removed in February 1982, although there is 

The Veteran has denied ever filing a complaint or other report in association with any discrimination, harassment, or mistreatment.        

In February 2012, the Veteran filed his claim.  In August 2012, the RO denied the claim.  The Veteran has appealed. 

The Veteran's service treatment records show that he received multiple treatments for skin symptoms.  A Narrative Summary, covering treatment between October and November of 1981, shows that the Veteran was hospitalized for about one week for urticaria.  A Narrative Summary covering treatment between December 1981 and January 1982 report notes that the Veteran was alert, oriented times three, and in no acute distress.  A January 1982 report (disposition form) notes that the Veteran was negative for "psychic factors."  A February 1982 report notes removal of sutures, with no indication of the body part affected, and no notation of associated psychiatric symptoms or a suicide attempt.  A Narrative Summary, dated in April 1982, states that the Veteran was hospitalized with idiopathic and chronic urticaria.  The report notes, "Mental status showed the patient to be alert demonstrating no gross psychiatric pathology."  A Physical Evaluation Board (PEB) report, dated in May 1982, shows that the Veteran was determined to be unfit for duty due to chronic, recurrent urticaria.  A PEB examination report, dated in April 1982, shows that the Veteran's lower extremities, and his psychiatric condition, were clinically evaluated as normal.  In an associated "report of medical history," dated in March 1982, the Veteran indicated that he had a history of depression or excessive worry, but that he did not have a history of nervous trouble of any sort, and that he had never attempted suicide.  No note was made by the medical officer with regard to the Veteran's self-report of depression.  

In a statement, dated in November 2016, a VA physician, M.D., stated the following: the Veteran is currently receiving psychiatric treatment at a VA facility for major depression, recurrent, severe, without psychotic features, unspecified anxiety disorder, rule out generalized anxiety disorder, and other-specified-trauma-and stressor-related disorder, rule out PTSD.  The physician stated, "Based on the information provided by [the Veteran], it is as likely as not that he developed first signs of depressive disorder during military service that he described as very stressful."

The statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the medical professional provided an opinion but does  not appear to have been afforded the ability to review the Veteran's claims file. Given the foregoing state of the evidence, the Veteran should be afforded a VA examination to determine the current nature, manifestations, and etiology of any acquired psychiatric disorder found, to include PTSD.

The Board parenthetically notes that DSM-IV (Diagnostic and Statistical Manual of Mental Disorders) remains applicable to this claim, despite recent changes updating 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5.  See 70 Fed. Reg. 45,093 (Aug. 4, 2014).  The case was certified to the Board in June 2014, approximately two months before the new rule became effective.

In addition, there is currently no verified stressor upon which a diagnosis of service-related PTSD may be based.  38 C.F.R. § 3.304 (f) (2017); VBA Manual M21-1, IV.ii.1.D.3.p.  Should a favorable opinion be obtained as to PTSD, stressor verification procedures may be required prior to any grant of the claim based on PTSD.

With regard to the claim for service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C. § 1702, this claim is inextricably intertwined with the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, that it being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, the adjudication of the claim for service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C. § 1702 must be deferred until the service connection claim is adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine his correct psychiatric diagnosis(es) under DSM-IV, to include whether he has PTSD under the criteria as set forth in DSM-IV.  

a) If, and only if, PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD either began during or was otherwise caused by his military service.  Why or why not? 
If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis, and the examiner must discuss any documented behavior changes following the verified in-service incidents.  

b) If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) had its clinical onset during his period of active duty. Why or why not? 

In so doing, the examiner should ensure a review the service treatment records as well as the opinions (contained in a February 23, 2017 post in VBMS) from the Veteran's treating psychiatrist suggesting that he had an acquired psychiatric disability as a result of his military service.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If either of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




